—In a matrimonial action in which the parties were divorced by judgment entered November 25, *7131987, the defendant former husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), entered January 8, 1990, as granted that branch of the plaintiff former wife’s motion which was for delivery to her of a mortgage, deed and promissory note, which were then being held in escrow, to enable her to record the documents and commence an action to foreclose the mortgage.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon the stipulation of settlement entered into on November 12, 1987, and the judgment of divorce entered November 25, 1987, the plaintiff former wife agreed to waive all her right, title and interest in the marital premises upon the defendant former husband’s agreement to pay her the sum of $325,000 by a payment of $200,000 on May 12, 1989, and a payment of $125,000 on November 12, 1989. To secure these payments, the defendant executed a mortgage, deed and promissory note in favor of the plaintiff, which documents were to be held in escrow by the plaintiff’s attorney. When the defendant admittedly failed to make the first payment, the plaintiff moved, in relevant part, for an order directing the delivery to her of the mortgage, deed and promissory note, which were then being held in escrow, to enable her to record the documents and commence an action to foreclose the mortgage.
Contrary to the defendant’s contentions, the plaintiff’s notice of motion and supporting papers were sufficiently particular so as to alert the Supreme Court and the defendant to the relief sought and the grounds therefor (see, CPLR 2214 [a]), and any alleged mistakes or defects in the notice of motion or supporting papers were mere irregularities which were properly disregarded by the Supreme Court (see, CPLR 2001; Ingle v Glamore Motor Sales, 140 AD2d 493, 494, affd 73 NY2d 183). Thompson, J. P., Kunzeman, Lawrence and Balletta, JJ., concur.